Citation Nr: 1601248	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-30 175	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 19, 2014 Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

(The issues of entitlement to service connection for a nose condition, entitlement to service connection for a gastrointestinal condition, entitlement to service connection for an eye condition, entitlement to an increased rating for allergic rhinitis, and entitlement to an increased rating for a left knee disability are the subject of a separate decision issued simultaneously with this decision under a separate docket number.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from November 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, alleging CUE in an August 19, 2014, Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

As a related matter, the Board notes that the moving party also filed a Motion for Reconsideration of the August 19, 2014, Board decision, which was denied in a July 2015 ruling.  This determination does not undo the finality of the August 2014 Board decision, as no notice of appeal to the U.S. Court of Appeals for Veterans Claims (Court) was filed by the moving party within the 120 day period following notice of the August 2014 decision to initiate such an appeal.  See 38 U.S.C.A. § 7266 (West 2014).  While the moving party has filed for, and been denied, reconsideration of the August 2014 Board decision, the Court has held that it "may not review denials of reconsideration by the Board Chairman in cases where it does not already have jurisdiction by virtue of a timely appeal from a final Board decision."  Browne v. Principi, 16 Vet. App.  278, 280-81 (2002) (citing Mayer v. Brown, 37 F.3d 618, 619 (Fed. Cir. 1994)).  In the present case, because a timely notice of appeal of the August 2014  Board decision was not filed by the moving party, that decision remains final and may be the subject of a claim of clear and unmistakable error.  


FINDINGS OF FACT

1.  The Board's August 2014 decision that denied the appellant's claims of service connection for PTSD and depression was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent any error was committed in the Board's August 2014 decision, the record does not reflect that it manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The August 19, 2014 Board decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant maintains that an August 2014 Board decision denying entitlement to service connection for PTSD and depression was clearly and unmistakably erroneous.  The Board disagrees and finds that, for the reasons that follow, its prior decision is not subject to revision or reversal on the basis of CUE.

At the outset of its discussion, the Board observes that VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran filed his motion in September 2014.  Thereafter, in October 2015 the Veteran's representative was provided with a copy of the motion and informed that they had 30 days to file a relevant response.  38 C.F.R. § 20.1405(a).  The Veteran's representative did not respond.

The record appears to be complete, so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e).  Moreover, the Veteran was sent notice in October 2015 informing him that the Board had docketed his motion; the letter also directed him to those parts of Title 38 and the rules related to CUE motions.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C.A. § 5107(a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411(d).

Procedurally, a motion alleging CUE is not a new claim but, rather, is a collateral attack on a prior Board decision.  To warrant reversal or revision of such a decision based on CUE, there must be a showing of error, of either fact or law, which is so compelling that reasonable minds could not disagree that the outcome of the decision would have been manifestly different but for that error.  See 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that, to prevail in establishing CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the result of a prior decision); Hines, 18 Vet. App.at 235.

Notably, the legal standard for proving CUE is so high that "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

As is particularly relevant in the instant case, CUE does not include a disagreement as to how pertinent facts were weighed or evaluated, nor does it extend to VA's failure to fulfill the duty to assist.  See 38 C.F.R. § 20.1403(d) (2015). 

Additionally, a motion alleging CUE must be based on the evidence and applicable law at the time of the decision being challenged.  See 38 C.F.R. § 20.1403(a) (2015); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  Moreover, the CUE motion must set forth clearly and specifically the alleged errors of fact or law in the prior decision, the legal or factual basis for such allegations, and why the outcome would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

Here, the Board does not dispute that the appellant has pleaded CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  His September 2014 pleading has taken the form of a written statement, arguing that the August 2014 decision should be revised on the basis of clear and unmistakable error in that it "didn't take into consideration all the medical evidence in [his] favor thus making an erroneous decision" and because the C&P examination upon which the Board relied for finding that the Veteran did not currently carry a psychiatric disability diagnosis was inadequate and based on an inaccurate factual premise.  The appellant's pro se pleading, when construed liberally and in the context of the entire record, is sufficient to trigger a merits-based review of his motion to reverse or revise the prior Board decision on the grounds of CUE.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); (emphasizing that pro se filings must be read liberally); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing between the denial of a CUE motion, due to the pleading deficiency, and the denial of such a motion on the merits).

Accordingly, the Board now turns to the substance of the appellant's CUE motion, which in essence is a collateral attack on the Board's consideration and weighing of the December 2008 VA examination report and opinion regarding his claimed psychiatric disabilities.  Specifically, he asserts that, because the December 2008 VA examiner did not take enough time to review his file, the examination was not thorough enough and was based on an inaccurate factual premise, i.e. that the Veteran did not have a diagnosed psychiatric disability.  The appellant also questions whether the December 2008 VA examiner was "educated or skilled in the field of evaluations as well as an expert in the etiology and symptoms of [his] claimed conditions."  Additionally, the appellant asserts that the Board should have obtained an advisory medical opinion from experts who were not employees of VA.

Notwithstanding the fact that, as a psychiatrist, the December 2008 VA examiner is qualified to render medical opinions (see 38 C.F.R. § § 3.159(a)(1); 3.304(f)(1)), and without addressing the adequacy of the December 2008 VA examination, the Board notes that any CUE allegations alleging duty to assist errors, whether due to the perceived inadequate expertise of the VA examiner or due to the perceived inadequacy of the examination, cannot constitute the basis for a CUE claim.  38 C.F.R. § 20.1403(d)(2).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error was not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the evidence of record at the time of the August 2014 Board decision did not include any medical opinion in favor of the claims for service connection addressed herein, much less any current diagnoses of the claimed conditions; thus, even if an error did exist in the Board's reliance on the December 2008 VA examiner's opinion, such error would not have manifestly changed the outcome of the prior decision.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

Thus, at most there is a disagreement with VA's duty to assist in providing an adequate examination and the Board's weighing and evaluation of that evidence.  Insofar as the appellant's statements appear to suggest that more should have been done to assist him in the development of his claims, to include obtaining an independent medical opinion, this is not a valid theory of CUE under 38 C.F.R. § 20.1403(d).

With regard to the Veteran's contention that his symptoms amount to a diagnosis of PTSD and depression, this is an argument grounded in the Board's weighing of the evidence.  In the August 2014 decision, the Board specifically addressed that Veteran's reported symptoms and his lay assertion that he suffers from both PTSD and depression.  The Board found that the Veteran was not competent to self-diagnose his claimed conditions.  This is not CUE.  38 C.F.R. § 20.1403(d).  

The appellant has not set forth with specificity any other alleged errors of fact or law in the August 2014 Board decision.

For the foregoing reasons, the Board concludes that, while the appellant has pleaded CUE with specificity, he has not demonstrated that such outcome-determinative error actually exists in the August 19, 2014 Board decision.  See 38 C.F.R. § 20.1403(c); see also Bustos, 179 F.3d at 1380-81.  Accordingly, his motion to reverse or revise the August 2014 Board decision on the grounds of CUE must be denied.


ORDER

The motion to reverse or revise the August 19, 2014 Board decision denying service connection for PTSD and depression, on the basis of CUE, is denied.



                       ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



